Citation Nr: 0811388	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-27 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for mechanical low back strain, secondary to 
service-connected multiple sclerosis.

2.  Entitlement to an increased disability rating in excess 
of 10 percent for chronic fatigue syndrome, secondary to 
service-connected multiple sclerosis.

3.  Entitlement to an increased disability rating in excess 
of 10 percent for stuttering, secondary to service-connected 
multiple sclerosis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1992 to December 
1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions, dated in 
November 2004 and February 2005, by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In August 2005, the veteran submitted a claim for adaptive 
equipment for a motor vehicle.  This issue has not been 
developed for appellate review, and is therefore referred to 
the RO for appropriate disposition.  

The issue of an increased disability rating in excess of 10 
percent for chronic fatigue syndrome, secondary to service-
connected multiple sclerosis, is remanded to the RO via the 
Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  Since the initial grant of service connection, the 
veteran's mechanical low back strain, secondary to service-
connected multiple sclerosis, has been manifested by forward 
flexion of the thoracolumbar spine to 70 degrees; a combined 
range of motion thoracolumbar spine totaling 190 degrees; and 
no evidence of muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour.

2.  Since the initial grant of service connection, the 
veteran's stuttering, secondary to service-connected multiple 
sclerosis, has been shown to have been manifested by no more 
than moderate, incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for mechanical low back strain have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2007).


2.  The criteria for an initial evaluation in excess of 10 
percent for stuttering have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.20, 
4.124a, Diagnostic Code 8212 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudications in the instant case, the RO's July 2004 letter 
advised the veteran of the foregoing elements of the notice 
requirements as they relate to his claims for service 
connection.  Moreover, "[i]n cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.  Therefore, no further notice is 
needed under VCAA.  Finally, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Thus, the Board finds that 
the content requirements of the notice VA is to provide have 
been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In addition, the veteran was 
provided with VA examinations to ascertain the presence and 
severity of his service-connected mechanical low back strain 
and stuttering.  Finally, there is no indication in the 
record that additional evidence relevant to the issues being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2007); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id. 

A.  Low Back Strain

In November 2004, the RO issued a rating decision which 
granted service connection at a 10 percent disability rating 
for mechanical low back strain, secondary to service-
connected multiple sclerosis, effective from May 2004.  The 
veteran timely appealed this decision seeking a higher 
initial disability rating.

The RO's assigned the veteran's mechanical low back strain a 
10 percent disability rating pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, used in rating lumbosacral strain.

In September 2004, a VA general medical examination was 
conducted.  The report of this examination noted the 
veteran's complaints of daily back pain.  Physical 
examination revealed that his posture and gait were 
unremarkable, and that he ambulated without difficulty.  The 
report concluded with a diagnosis of mechanical low back 
strain, most likely secondary to service-connected multiple 
sclerosis.  A treatment report, dated in November 2004, noted 
the veteran's complaints of low back pain.  

In February 2005, the veteran underwent a second VA 
examination.  The examination report noted the veteran's 
complaints of pain in the low back, which radiated during 
flare-ups.  Precipitating factors for the pain included 
overall stress, fatigue, and physical activity.  The veteran 
indicated that he used a cane on occasion due to 
disequilibrium and balance issues, and that he did not use a 
back brace.  Physical examination of lumbar spine revealed 
thoracolumbar spine forward flexion to 70 degrees, with pain 
and instability; extension to 20 degrees, lateral flexion, 
bilaterally, to 25 degrees; and rotation, bilaterally, to 25 
degrees.  The report further noted that increased use of the 
spine resulted in increased pain, mild fatigability, and 
weakness.  The report concluded with a diagnosis of low back 
strain, secondary to multiple sclerosis. 


Under the rating criteria for lumbar spine disabilities, a 
100 percent evaluation is assigned for unfavorable ankylosis 
of the entire spine.  A 50 percent evaluation is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent evaluation is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula) (2007).

The veteran's current 10 percent evaluation contemplates 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
General Rating Formula, Diagnostic Code 5237.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, bilateral lateral 
flexion, and bilateral rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 
38 C.F.R. § 4.71a, Plate V (2007).

The veteran's current 10 percent initial evaluation 
contemplates mechanical low back strain with pain on 
movement.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  The 
evidence of record indicates that the range of motion of the 
veteran's thoracolumbar spine revealed forward flexion to 70 
degrees, extension to 20 degrees, lateral flexion, 
bilaterally, to 25 degrees, and rotation, bilaterally, to 25 
degrees.  Accordingly, an initial evaluation in excess of 10 
percent for a lumbar spine disability is not warranted.

The Board has considered the impact of functional loss, 
weakened movement, excess fatigability, incoordination, and 
pain.  38 C.F.R. §§ 4.40, 4.45 (2007).  The February 2005 VA 
examination indicated that the veteran experienced an 
increase in pain, mild fatigability, and weakness throughout 
the range of motion of his lumbar spine.  However, Diagnostic 
Code 5237 contemplates pain at the level of the 10 percent 
rating.  Guarding, spasm, etc., as discussed in Diagnostic 
Code 5237, are considered objective indicators of pain.  
Moreover, the criteria for Diagnostic Code 5237 specifically 
indicate that they are for application with or without 
symptoms of pain, stiffness, or aching.  See 38 C.F.R. 
§ 4.71a, General Rating Formula.  There is nothing in the 
record to indicate that the veteran's pain is beyond that 
contemplated by the rating currently assigned.  Therefore, 
considering the provisions relative to pain, the veteran's 
service-connected low back disability does not warrant a 
rating in excess of 10 percent based on the applicable 
diagnostic codes.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The Board has also considered whether a separate rating is 
required for any neurological component of the veteran's 
lumbar spine disability.  See 38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  Initially, the Board notes that 
the veteran is currently separately rated 10 percent 
disability for both right and left lower extremity weakness 
associated with his multiple sclerosis.  However, there is no 
objective evidence of record attributing any of these 
neurological deficits to the veteran's mechanical low back 
pain.  The February 2005 VA examination concluded with 
diagnoses of right and left lower extremity weakness 
secondary to multiple sclerosis.  Accordingly, the veteran is 
not entitled to a separate 10 percent evaluation for 
neurological symptoms of mechanical low back strain.  See 
also 38 C.F.R. § 4.14 (2007).

The Board does not find evidence that the veteran's mechanic 
low back strain should be increased based on the facts found 
at any time during the appeal period.  The evidence of record 
from May 27, 2004, the effective date of the grant of service 
connection, to the present supports the conclusion that the 
veteran is not entitled to additional increased compensation 
during any time within the appeal period.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim for a rating 
in excess of 10 percent for his service-connected low back 
disorder, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Stuttering

In February 2005, service connection was granted for 
stuttering, secondary to service-connected multiple 
sclerosis, and a 10 percent evaluation was assigned under the 
criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8212, which 
is used in rating paralysis of the twelfth (hypoglossal) 
cranial nerve.

Pursuant to Diagnostic Code 8212, which is dependent upon 
loss of motor function of the tongue, a 10 percent rating is 
assignable for moderate incomplete paralysis; a 30 percent 
rating is assignable for severe incomplete paralysis; and a 
50 percent rating is warranted for complete paralysis.

The report of a neurological consultation, dated in June 
2002, noted that the veteran's 12th cranial nerve (tongue 
movement) was normal.  A treatment report, dated in January 
2004, noted that his speech was normal in rate and rhythm.  A 
treatment report, dated in July 2004, indicated that the 
veteran's speech was low-tone, rate, and rhythm.

The report of a VA psychiatric examination, performed in 
August 2004, noted that the veteran's speech was mildly 
slowed down with minimal problems in modulation.  At a VA 
general medical examination, dated in September 2004, the 
veteran complained that his stuttering had worsened over the 
last three to four years.  The report concluded with a 
diagnosis of stuttering, likely secondary to multiple 
sclerosis.

In September 2004, a VA neurological examination was 
conducted.  The report of this examination noted that 
neurological examination of the cranial nerves III-XII were 
grossly intact.  A treatment report, dated in December 2004, 
noted that the veteran's speech was low in tone and volume.  

Based on the medical and lay evidence above, the Board finds 
no evidence of severe incomplete paralysis of the tongue, as 
required for a 30 percent rating.  In fact, there is no 
evidence of even moderate incomplete paralysis, but continued 
entitlement to the 10 percent rating is not a question before 
the Board.  While the veteran's speech has not always been 
listed as normal, objective records noting that the veteran 
stuttered are quite sparse.

The Board does not find evidence that the veteran's 
stuttering should be increased for any separate period based 
on the facts found during the whole appeal period.  The 
evidence of record from May 27, 2004, the effective date of 
the grant of service connection, to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  In making this determination, the Board finds that 
an increased disability rating for this condition was also 
not shown under any other potentially applicable diagnostic 
codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 10 percent for his 
service-connected stuttering, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial evaluation in excess of 10 percent for mechanical 
low back strain is denied.

An initial evaluation in excess of 10 percent for stuttering 
is denied.



REMAND

The veteran seeks an initial evaluation in excess of 10 
percent for chronic fatigue syndrome, secondary to service-
connected multiple sclerosis.
 
Based upon its review of the veteran's claims folders, the 
Board finds there is a further duty to assist the veteran 
with his claim herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In February 2006, the veteran submitted a statement attached 
to his substantive appeal indicating that he has received 
treatment from the VA Medical Center in Omaha, Nebraska, for 
daily blackouts, which he asserts his VA physicians 
attributed to his service-connected chronic fatigue syndrome.  
He also indicated that his chronic fatigue syndrome has 
severely limited his ability to exercise.

Under these circumstances, the Board finds that an attempt 
should be made to obtain the VA medical records which have 
been referenced by the veteran.  Moreover, given the passage 
of time since his most recent examination, and the 
allegations set forth by the veteran herein, a new VA 
examination is necessary prior to appellate adjudication.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran 
is entitled to a new examination after a two-year period 
between the last VA examination and the veteran's contention 
that the pertinent disability had increased in severity); see 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding 
that VA's statutory duty to assist includes a thorough and 
contemporaneous medical examination).  

Accordingly, the case is remanded for the following action:

1.  The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
service-connected chronic fatigue 
syndrome, secondary to service-connected 
multiple sclerosis.  The RO must then 
obtain copies of the related medical 
records that are not already in the 
claims folder.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  

Regardless of the veteran's response, the 
RO should obtain the veteran's updated 
treatment records from the VA medical 
center in Omaha, Nebraska.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The veteran must be afforded a VA 
examination to ascertain the current 
symptomatology of his service-connected 
chronic fatigue disorder.  The claims 
file must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  All tests or studies 
necessary to make this determination must 
be ordered.  Thereafter, the examiner 
must state the level of disability caused 
by the veteran's chronic fatigue 
syndrome, to specifically include the 
frequency and length of time over a 
course of the year of any periods of 
incapacitation requiring bed rest and 
treatment prescribed by a physician; and 
whether symptoms of this condition 
restrict his routine daily activities, 
and if so, by what percentage of the pre-
illness level are these activities 
restricted.  The examiner must also state 
whether the veteran's chronic fatigue 
symptoms are controlled by continuous 
medication.  The report must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  In doing so, the RO 
should consider the prohibition against 
pyramiding under 38 C.F.R. § 4.14, and 
the current assignment of separate 
disability ratings for cognitive 
impairment under Diagnostic Code 6354 and 
Diagnostic Codes 9440-9327.  See 
38 C.F.R. §§ 4.88, 4.130, Diagnostic 
Codes 6354, 9440-9327.  If the claim 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

  

_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


